Case 3:20-cv-00474-GCS Document 26 Filed 06/10/20 Page 1 of 3 Page ID #466




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

DARREN BAILEY,

       Plaintiff,

v.                                                    No. 3:20-cv-00474-GCS

GOVERNOR JB PRITZKER, in his official                 Magistrate Judge Gilbert C. Sison
capacity,

       Defendant.

        GOVERNOR’S MOTION TO STRIKE REPLY OR ALLOW SUR-REPLY

       In response to the Governor’s memorandum opposing remand, ECF 24, plaintiff Darren

Bailey submitted an 11-page reply, ECF 25, in violation of Local Rule 7.1 and without leave of

Court. Because Bailey’s reply does not comply with the local rule, the Governor moves the

Court to strike the reply brief or allow the Governor to file a sur-reply not to exceed three pages.

       1.      Local Rule 7.1 provides that “Reply briefs are not favored and should be filed

only in exceptional circumstances . . . . Reply briefs shall not exceed 5 pages. Requests for

additional pages are not allowed.” Local Rule 7.1(c)–(d). In violation of this rule, and without

seeking leave of Court, Bailey filed a reply that is 11 pages long. ECF 25.

       2.      Courts in this district routinely enforce Local Rule 7.1 by striking replies that

exceed the 5-page limit without leave of court, or refusing to consider the pages filed beyond

those allowed by the Local Rules. See, e.g., Willyard v. Wal-Mart Stores, Inc., 2010 WL 487080,

*1 n.1 (S.D. Ill. 2010) (“It is not readily apparent from the record that Defendant was granted

leave to file a reply in excess of the page limits. Therefore, the Court will not consider any

portion of Defendant's Reply beyond page five.”); Shearrer v. Union Pac. R. Co., 2010 WL




                                                 1
Case 3:20-cv-00474-GCS Document 26 Filed 06/10/20 Page 2 of 3 Page ID #467




1540113, *3 (S.D. Ill. 2010) (striking overlength reply). This Court should follow suit and strike

Bailey’s non-conforming reply.

       3.      Construing S.D. Ill. L.R. 7.1, the Seventh Circuit has ruled that considerations of

due process and fundamental fairness require that a litigant be allowed to respond to arguments

presented on reply in violation of a court’s rules. See Dr. Robert L. Meinders, D.C., Ltd. v.

UnitedHealthcare, Inc., 800 F.3d 853, 858 (7th Cir. 2015). Consistent with this approach, if the

Court does not strike the reply, the Court should grant the Governor the opportunity to file a

short sur-reply not to exceed three pages.

       WHEREFORE, for these reasons, the Governor respectfully requests that the Court strike

Bailey’s reply brief, ECF 25, or in the alternative, grant the Governor leave to submit a sur-reply

not to exceed three pages by June 17, 2020, or if the Court has not granted such leave by June

17, 2020, then within 24 hours of the Court granting such leave. The Governor further requests

such other relief as the Court deems just and proper.

 Dated: June 10, 2020                                Respectfully Submitted,

 KWAME RAOUL                                         /s/ Thomas J. Verticchio
 Attorney General of Illinois

 R. Douglas Rees #6201825                            Thomas J. Verticchio #6190501
 Christopher G. Wells #6304265                       Assistant Chief Deputy Attorney General
 Darren Kinkead #6304847                             Office of the Illinois Attorney General
 Isaac Freilich Jones #6289023                       100 West Randolph Street, 11th Floor
 Office of the Illinois Attorney General             Chicago, Illinois 60601
 100 West Randolph Street                            (312) 814-3000
 Chicago, Illinois 60601                             tverticchio@atg.state.il.us

 Laura K. Bautista #6289023
 Office of the Illinois Attorney General
 500 South Second Street
 Springfield, Illinois 62701




                                                 2
Case 3:20-cv-00474-GCS Document 26 Filed 06/10/20 Page 3 of 3 Page ID #468




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on June 10, 2020, he caused a true and correct copy of the
foregoing to be served by electronic filing in the CM/ECF system on the following:

       Steven M. Wallace
       SILVER LAKE GROUP, LTD. – GLEN CARBON
       6 Ginger Creek Village Drive
       Glen Carbon, IL 62034
       Tel.: 618-692-5275
       Fax: (888) 519-6101
       steve@silverlakelaw.com

                                             By:            /s/ Thomas J. Verticchio




                                                3
